Title: To Benjamin Franklin from Charles Blagden, 10 July 1783
From: Blagden, Charles
To: Franklin, Benjamin


          
            Thursday July 10. [1783]
          
          Dr. Blagden presents his Compliments to Dr Franklin, & begs He
            will do him the honour of accepting two papers printed in the Philosophical Transactions
            since the time Dr Franklin has received any of the volumes. That part which contains the
            Report upon the accident at Heckingham is not yet published. Dr B. has not forgot the commission he undertook
            to procure all the volumes due to Dr Franklin, & will make it his first business
            upon his return to London
         
          Addressed: Dr. Franklin.
        